Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00459-CV

                                    Yasmin SADAT-MOUSSAVI,
                                             Appellant

                                                    v.

                             HEARTHSTONE APARTMENT HOMES,
                                        Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 2022CV01826
                            Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 30, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on October 20, 2022. Appellant failed to file her brief

or a motion for extension of time. We issued an order informing appellant that her brief was

overdue and directing her to show cause in writing, on or before November 10, 2022, why this

appeal should not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) (allowing

appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file

a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
                                                                                      04-22-00459-CV


appellant fails to comply with a court order). Appellant did not respond to our show cause order,

nor did she file her brief. We, therefore, dismiss this appeal for want of prosecution.

                                                  PER CURIAM




                                                -2-